DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
The Examiner notes that any objection and/or rejection previously set forth in the non-final Office Action filed 17 May 2022 and not repeated herein is overcome and hereby withdrawn. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 3, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sagisaka et al., US 2011/0014478 (“Sagisaka”) in view of Ferreiro et al., US 2009/0252979 (“Ferreiro”)(both references previously cited).
Regarding claims 1, 3, and 7, Sagisaka discloses a fuel pipe formed from a laminate material having a layer (C)/layer (S)/layer (E)/layer (A) arrangement [abstract, 0027, 0173].  Layer (C) is formed from a CTFE copolymer which is preferably a CTFE/TFE/PAVE copolymer [0029-0031, 0058].  The layer (S) is an adhesive layer which may be formed from a nylon having high amine value [0160, 0161].  Layer (E) is formed from an impermeable resin which may be an ethylene/vinyl alcohol copolymer (EVOH) [0147, 0148].  As an example EVOH resin, Sagisaka teaches Eval F101 from Kuraray Co. Ltd. [0246]. Layer (A) is formed from a structural element resin which may be, inter alia, a polyamide resin [0147, 0148]. 
The layer (C), layer (S), layer (E) and layer (A) of the laminate disclosed by Sagisaka respectively read on claimed layers (A), (S), (B), and (C). The polyamide of layer (A) reads on the claimed polyamide of claimed resin layer (C).  The layer arrangement of the disclosed laminate reads on the claimed layer arrangement. The CTFE/TFE/PAVE copolymer of the layer (C) reads on the claimed CTFE/TFE/PAVE copolymer of claimed layer (A).  It is noted that Applicant’s specification discloses that in order to provide a laminate having excellent low fuel permeability, the fluororesin is preferably selected from a group of fluororesins which includes CTFE/TFE/PAVE copolymers (see paragraph 0157 of Applicant’s specification as filed).  Since CTFE/TFE/PAVE copolymers are disclosed as being a preferred fluororesin for producing the claimed laminate, in the absence of objective evidence to the contrary, there is a reasonable expectation that the layer (C) of the laminate disclosed by Sagisaka which is formed from a CTFE/TFE/PAVE copolymer would inherently meet the claimed fuel permeability coefficient (see MPEP 2112 V).  
Regarding the layer (E), as is noted above, Sagisaka teaches forming the layer from an EVOH resin and exemplifies Eval F101 from Kuraray Co. Ltd. as an EVOH resin for use in the disclosed laminate.  As such, it would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have utilized Eval F101 as the EVOH resin in the layer (E).  While Sagisaka is silent regarding the SP value and fuel permeation coefficient of the EVAL F101 EVOH resin it is noted that an EVOH resin sold by Kuraray under the tradename F101 is exemplified by Applicant (see paragraph 0275 of Applicant’s specification as filed). As such, there is a reasonable expectation that the layer (E) of Sagisaka would intrinsically have the claimed SP value and fuel permeation coefficient (see MPEP 2112 V).
Sagisaka is silent regarding the specific amine value of the adhesive layer. 
Ferreiro discloses an adhesive composition which is useful in the production of fuel pipes [abstract, 0001, 0002, 0047]. The adhesive composition develops high adhesion power which persists even after prolonged contact with cold or hot polar and/or non-polar fluids [0047]. The composition is capable of binding to EVOH resin as well as fluoropolymers [0102-0108, 0114, 0173, Appendix 1 - Examples 26, 42, 43 & Appendix 2 - Examples 26, 42, 43]. Ferreiro teaches examples of the adhesive composition which comprises a polyamide component having an amine number of between 45 and 47 µeq/g (i.e. 45-47 eq/1.0x106 g)[0230, 0257-0259, Examples 1-18].
Sagisaka and Ferreiro are both directed towards multilayer fuel pipes comprising an adhesive layer. It would have been obvious to one of ordinary skill in the art at the time the instant application was effectively filed to have modified the pipe of Sagisaka by forming the adhesive layer (S) situated between the CTFE/TFE/PAVE copolymer layer (C) and the EVOH resin layer (E) from the adhesive composition taught by Ferreiro in order to take advantage of the composition’s high adhesion power which persists even after prolonged contact with cold or hot polar and/or non-polar fluids. The resulting adhesive layer (S) would have comprised a polyamide resin having an amine number of between 45 and 47 eq/1.0x106 g which reads on the claimed amine value range.
Regarding claim 8, Sagisaka teaches that the layer (C) has a fuel permeability coefficient of no greater than 0.4 g•mm/m2/day (i.e. 0.4 g•mm/m2/day or less) [0162] which encompasses, and therefore renders obvious, the claimed coefficient range.  It logically follows that the additional layers will not increase the fuel permeability of the pipe of Sagisaka as a whole and thus the pipe will have a fuel permeability coefficient of 0.4 g•mm/m2/day or less which renders obvious the claimed range. 
Additionally and/or alternatively, the laminate material of the pipe of modified Sagisaka would have been identical to or substantially identical to the laminate material claimed and disclosed by Applicant in terms of the layer arrangement and the composition of each layer.  As such, there is a reasonable expectation that the laminate taught by modified Sagisaka would have inherently had a fuel permeability coefficient which meets the limitation of claim 8.

Response to Arguments
Applicant's arguments filed 16 September 2022 have been fully considered but they are not persuasive. 
On pages 4 and 5 of the remarks Applicant asserts that since Sagisaka teaches that the most preferred upper limit of amine value of the polyamide resin is 35 eq/106 g, one of ordinary skill in the art would not have been motivated to have utilized the polyamide adhesive taught by Ferreiro which has an amine value of between 45 and 47 eq/106 g.  However, the teaching of Ferreiro which Applicant is refers to is not directed towards the composition of the adhesive layer (S) but rather to the layers (A) and (E) (see paragraphs 0148-0158 of Sagisaka).  As such, the teaching does not appear to be relevant to the amine value of the adhesive layer (S).  This point notwithstanding, even if one of ordinary skill in the art were to find the amine value teachings of Sagisaka to be relevant to the adhesive layer (S) the broader teachings of Sagisaka include an amine value range of 10 to 60 eq/106 g [0158].  It is noted that MPEP 2123 establishes that preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  As such, given that the adhesive polyamide composition taught by Ferreiro has an amine value which falls within the broader range taught by Sagisaka one of ordinary skill in the art would have readily considered the cited combination.  For this reason Applicant’s argument is not found persuasive.
On page 5 of the remarks Applicant asserts that Sagisaka teaches up to twenty different layer arrangements of which only two read on the claimed layer arrangement. In response, the Examiner notes that while Sagisaka teaches embodiments which do not have the claimed layer arrangement, the reference clearly teaches the claimed arrangement.  It is noted that MPEP 2313 establishes that a reference may be relied upon for all that it would have reasonably suggested to one of ordinary skill in the art. Additionally, Applicant has not provided any objective evidence which establishes that there is any criticality associated with the claimed layer arrangement. As such, since Sagisaka teaches a layer arrangement which is the same as that claimed, the Examiner maintains that modified Sagisaka fairly teaches the claimed laminate structure.  
On page 5 of the remarks Applicant asserts that Sagisaka teaches CTFE/TFE/PAVE copolymer as merely an example of 12 kinds of CTFE copolymer for layer (C).  However, as is conceded by Applicant, Sagisaka does fairly teach a CTFE/TFE/PAVE copolymer.  It is again noted that MPEP 2313 establishes that a reference may be relied upon for all that is would have reasonably suggested to one of ordinary skill in the art. Additionally, Sagisaka goes on to teach that a more preferable TFE/CTFE copolymer is a CTFE/TFE/PAVE copolymer [0023].  As such, the disclosure of Sagisaka clearly teaches the claimed CTFE/TFE/PAVE copolymer.  For this reason Applicant’s argument is not found persuasive.  
On page 5 of the remarks Applicant asserts that Sagisaka teaches three  different resin for the layer (S).  Nonetheless, while Sagisaka may teach two additional resin materials beyond the claimed polyamide, the reference clearly teaches that polyamide resins are suitable for use in the layer (S).  Thus, the Examiner maintains that the claimed polyamide adhesive layer (S) is obvious over modified Sagisaka. 
On page 5 of the remarks Applicant asserts that the Sagisaka teaches as many as 19 different kinds of structural element resin constituting the layer (A).  However, while Sagisaka may teach numerous different resins for layer (A) the reference does plainly teaching many resin which are the same as those claimed and therefore renders claimed resin obvious.  Additionally, it is noted that while Applicant opines that Sagisaka teaches a wide array of structural element resins constituting the layer (A), it noted that instantly pending claim 1 recites 19 different genii of resins for claim layer (C) none of which have been objectively demonstrated to have any specific associated criticality.  As such, Applicant’s argument is not found persuasive.
On pages 5 and 6 of the remarks Applicant generically asserts that it would have been difficult and not obvious to have obtained the laminate of claim 1 based on the teachings of Sagisaka in view of Ferreiro.  However, there is not legal requirement that in order for a claimed invention to be obvious it must be easy to obtain.  Additionally, as is noted above, modified Sagisaka reasonably teaches each and every aspect of the invention as claimed including describing a preference CTFE/TFE/PAVE copolymer and teachings that EVOH resins are high in fuel and gas impermeability performance. Furthermore, the teachings of Sagisaka goes so far to disclose the same EVOH resin used in Applicant’s single working example.  Thus, modified Sagisaka reasonably teaches and therefore renders obvious the instantly claimed laminate. 
On page 6 of the remarks Applicant asserts that the improved fuel permeation resistance resulting from the laminate of instant claim 1 cannot be expected based on Sagisaka in view of Ferriero.  However, regarding an assertion of expected results MPEP 716.02(d) establishes that whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In the instant case it is noted that the instant claims are entirely silent regarding amounts of resin in each layer as well as the monomer composition of each resin while the data relied upon by Applicant in support of the assertion of an unexpected result are generated from example laminates formed from layers which each comprise specific amounts of specific resins having specific monomer contents.  
Additionally, it is noted that the instant claims are entirely silent regarding the laminate being in a combination with a fuel.  Furthermore, the Examiner contends that at the time the instant invention was effectively filed, one of ordinary skill in the art understood that EVOH resin having a SP value of greater than 11 (which encompasses the claimed SP value range) have good gasoline barrier properties.  This position is supported by Chan et al., US 2010/0003437 (“Chan”)(introduced here as an evidentiary reference) which discloses that for further improving the gasoline barrier properties of an article, it is desirable that the thermoplastic resin (including EVOH) for the barrier material have a solubility parameter (i.e. an SP value of larger than 11 (see paragraphs 0063, 0137). Likewise Kitahara et al., US 2007/0026177 (“Kitahara”)( introduced here as an evidentiary reference) discloses a laminate material wherein the use of a CTFE/TFE/PPVE copolymer (i.e. a CTFE/TFE/PAVE copolymer) can lead to a fuel permeation rate which is much reduced [0178, 0192, Tables 2 and 3].  The Examiner contends that ,in light of the objective evidence presented here, one of ordinary skill in the art would have expected a laminate comprising a layer formed from an EVOH resin having the SP value and a layer formed from a CTFE/TFE/PPVE resin to have a very low fuel permeation rate.  For these reasons, Applicant’s argument is not found persuasive.
Applicant’s arguments on pages 6 and 7 of the remarks regarding the teachings of Sagisaka alone are moot as this grounds of rejection has been withdrawn in light of the amendment made to claim 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE E SANDERSON whose telephone number is (571)270-1079. The examiner can normally be reached M-F: 8:30AM to 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571)272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LEE E SANDERSON/           Primary Examiner, Art Unit 1782